Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner's Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Relevant cited art includes: 
Ramamurthi (US 2003/0023594) which teaches database that stores at least one virtual authentication credential, access rights and party identifier (Paragraph [0039]) receiving a first party identifier, and generating a token for a second party from a first party wherein the second party has limited access rights of the first party (Paragraph [0039] teaches customer defining access levels for visitors) and an authenticated second party then has access to limited access of the first party (Paragraph [0040])
Fletcher (US 2007/0284434) teaches authenticating a first party using an identifier, and authenticating a second party (Paragraph [0069]) and generating a token using a random number generator (Paragraph [0072]).
Allaire (US 2007/0038931) teaches receiving payment requirements for additional access rights to data (Paragraph [0258])


However, none of Ramamurthi, Fletcher or Allaire teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 11, and 19.  For example, none of the cited prior art teaches or suggest the steps of:
receive an attempted token from the second party device; compare the attempted token to the token stored in the database to authenticate the attempted token; determine that the attempted token has exceeded a predetermined number of failed authentication attempts; cancel the attempted token to prevent access to the first party data; receive a request for a new token from the first party device; generate the new token; associate the new token with the second party identifier and the first set of limited access rights; store the new token with the first set of limited access rights in the database; and send the new token to the second party device.
receiving an attempted soft token from the second party device; comparing the attempted soft token with the soft token stored in the database; determining whether the attempted soft token is received after a predetermined grace period; and when the soft token is not received after the predetermined grace period: cancelling the soft token to prevent access to the first party data; and transmitting a notification that the soft token is cancelled to the second party device; or when the soft token is received after the predetermined grace period: transmitting a request for payment to the second party device.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439